Title: From George Washington to Major General Nathanael Greene, 7 December 1779
From: Washington, George
To: Greene, Nathanael


        
          Dr Sir
          Head Quarters Morris Town 7th Decemr 1779
        
        You are so well acquainted with the reasons which operate against keeping a greater quantity of Stores of any kind, than are absolutely necessary, in the vicinity of this Camp, that it is almost needless to desire you to avoid an accumulation of those belonging to your department at this place. I have given orders to the other departments to divest themselves as soon as possible of every thing supernumerary.
        I have had several representations of mal conduct in the Qr Mr & purchasing and Issuing Commissaries at Coos—That the Public and individuals may have justice done them I have determined to have Courts of inquiry held upon the parties as soon as possible at this place; and as they are all in a manner connected in business, and all charged, with being concerned in undue practices, it will be necessary that they should attend. at the same time. I have desired the Commy’s Genl to summon those acting under them, & you will be pleased to give notice to Genl Bailey. Mr Flint will wait upon you, & fix the time when it will be most convenient for the deputies to attend—I am told that the Gentlemen accused, earnestly wish an inquiery, and I therefore make no doubt but they will come prepared with Vouchers to support their characters. I am &.
        
          G.W.
        
        
          P.s. Majr Whitcombe is going directly up to Coos and will afford you an opportunity of writing.
        
      